      Case 18-05153-RLM-13                    Doc 64        Filed 04/09/19          EOD 04/09/19 14:36:09    Pg 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                       Minute Entry/Order
Hearing Information:
                         Debtor:   JEFFREY ALAN & SUZANNE ELIZABETH CANNON
                  Case Number:     18-05153-RLM-13            Chapter: 13

          Date / Time / Room:      TUESDAY, APRIL 09, 2019 10:00 AM IP 329

         Bankruptcy Judge:         ROBYN L. MOBERLY
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                 0.00


Matter:
              Hearing on Trustee's Objection to Confirmation of Amended Plan [50] [58]
              R / M #:   0/ 0
              VACATED: Amended plan filed 4/1/19


Appearances:

        NONE


Proceedings:                                                                                                    1.00

        VACATED: Amended plan filed 4/1/19



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                 4/9/2019      2:10:45PM
